 In the Matter of CHRYSLERMOTOR PARTS CORPORATION DIVISION OFCHRYSLER CORPORATIONand'UNITEDAUTOMOBILEWORKERS OFAMERICACase No. R-2786.-Decided August 19, 194.1Jurisdiction:wholesale distributor of automobile replacement parts.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition on the ground that it had not established amajority; election necessary.UnitAppropriate for Collective Bargaining:all receiving and shipping depart-ment employees, but excluding clerical, supervisory,and plant protectionemployees.Mr. Henry J. Miller,andMr. Blair Foster,'of Atlanta, Ga., for theCompany.Mr. C. H. Gillman,of Atlanta, Ga., for the Union.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 10, 1941, United Automobile Workers of America, hereincalled the Union, filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the Chrysler Motor Parts Corporation Division of Chrysler Cor-poration, Atlanta, Georgia, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July '5,1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On July 15 and 19,1941, respectively, the Regional, Director issued a notice and amendednotice of hearing, which were served upon the Company and theUnion.34 N. L. R. B., No. 69.482 CHRYSI1R MOTOR PARTS CORPORATION483Pursuant to notice, a hearing was held in Atlanta, Georgia, onJuly 22, 1941, before Alexander E. Wilson, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYChryslerMotor Parts Corporation Division of Chrysler Corpo-ration is an affiliate of the Chrysler Corporation having its principaloffice and place of business in Detroit, Michigan.The Company oper-ates several plants of which only Depot No.-3 in Atlanta, Georgia, isinvolved in this proceeding.The Company is engaged, at Depot No.3, in the wholesale distribution of automobile replacement parts ofwhich almost 100 per cent are shipped to Atlanta, Georgia, from pointswithout the State of Georgia.During the first 6 months of 1941sales within the State of Georgia by Depot No. 3 averaged $24,643.82per month. Sales to points without the State of Georgia during thesame period averaged $97,303.30 per month.The Company employsapproximately 44 employees at Depot No. 3.II.THEORGANIZATION INVOLVEDUnited Automobile Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations admitting tomembership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONIn June 1941, the Union requested the Company for recognition asthe exclusive bargaining agent of the employees of Depot No. 3.TheCompany refused on the ground that the Union had not establishedthat it represented a majority of the employees in the alleged ap-propriate unit. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner made a statement in the record showing thatthe Union represents a substantial number of employees in the unithereinafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company at Depot No. 3.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE APPROPRIATE UNITThe Union requests, the Company does not oppose, and we find,.thatall receiving and shipping department employees of the Companyat Depot No. 3, excluding clerical, supervisory, and plant protection em-ployees constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to these employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen can best be resolved byan election by secret ballot.We shall direct that an election by secretballot be held among the employees of the Company in the appropriateunit who were employed during the pay-roll period immediately pre-,ceding the date of this Direction, subject to the limitations and addi-tions set forth in the Direction, to determine whether or not they de-sire to be represented by the Union for. the purposes -of collectivebargaining.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chrysler Motor Parts Corporation Divisionof Chrysler Corporation at Depot No. 3, Atlanta, Georgia, within' The Trial Examiner stated that the Union had submitted 17 authorization cards.Ofthese, 12 were signed by persons listed by the Company in the alleged appropriate unit.There are approximately 17 employees in the unit hereinafter found appropriate. CHRYSIMU MOTOR PARTS CORPORATION485the meaning of Section 9 (c) and Section 2 (6),and (7) of the Na-tional Labor Relations Act.2.All receiving and shipping department employees of the Com-pany at Depot No. 3, Atlanta, Georgia, excluding clerical, supervisory,and plant protection employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDnn mi n that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Chrysler Motor Parts Corporation Division of ChryslerCorporation, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9; of said Rules and Regulations, among all receiving andshipping department employees of the Company at Depot No. 3, At-lanta, Georgia, who were employed during the pay-roll period im-mediately preceding the date of this Direction of Election, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training oftheUnited States, or temporarily laid off, but excluding clerical,supervisory, plant-protection employees and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, for-the pur-poses of collective bargaining.451269-42-vol. 34-32